Title: From Benjamin Franklin to Deborah Franklin, 6 April 1766
From: 
To: 


My dear Child,
London, April 6. 1766.
As the Stamp Act is at length repeal’d, I am willing you should have a new Gown, which you may suppose I did not send sooner, as I knew you would not like to be finer than your Neighbours, unless in a Gown of your own Spinning. Had the Trade between the two Countries totally ceas’d, it was a Comfort to me to recollect that I had once been cloth’d from Head to Foot in Woollen and Linnen of my Wife’s Manufacture, that I never was prouder of any Dress in my Life, and that she and her Daughter might do it again if it was necessary. I told the Parliament that it was my Opinion, before the old Cloaths of the Americans were worn out, they might have new ones of their own making. And indeed if they had all as many old Clothes as your old Man has, that would not be very unlikely; for I think you and George reckon’d when I was last at home, at least 20 pair of old Breeches. Joking apart, I have sent you a fine Piece of Pompador Sattin, 14 Yards cost 11s. per Yard. A Silk Negligee and Petticoat of brocaded Lutestring for my dear Sally, with 2 Doz. Gloves, 4 Bottles of Lavender Water, and two little Reels. The Reels are to screw on the Edge of a Table, when she would wind Silk or Thread, the Skein is to be put over them, and winds better than if held in two Hands. There is also an Ivory Knob to each, to which she may with a Bit of Silk Cord hang a Pinhook to fasten her plain Work to like the Hooks on her Weight. I send you also Lace for two Lappet Caps, 3 Ells of Cambrick (the Cambrick by Mr. Yates) 3 Damask Table Cloths, a Piece of Crimson Morin for Curtains, with Tassels, Line and Binding. A large true Turky Carpet cost 10 Guineas, for the Dining Parlour. Some oil’d Silk; and a Gimcrack Corkscrew which you must get some Brother Gimcrack to show you the Use of. In the Chest is a Parcel of Books for my Friend Mr. Coleman, and another for Cousin Colbert. Pray did he receive those I sent him before? I send you also a Box with three fine Cheeses. Perhaps a Bit of them may be left when I come home. Mrs. Stevenson has been very diligent and serviceable in getting these things together for you, and presents her best Respects, as does her Daughter, to both you and Sally. There are too Boxes included in your Bill of Lading for Billy.
I received your kind Letter of Feb. 20. It gives me great Pleasure to hear that our good old Friend Mrs. Smith is on the Recovery. I hope she has yet many happy Years to live. My Love to her.
I fear, from the Account you give of Brother Peter that he cannot hold it long. If it should please God that he leaves us before my Return; I would have the Post Office remain under the Management of their Son, till Mr. Foxcroft and I agree how to settle it.
There are some Droll Prints in the Box, which were given me by the Painter; and being sent when I was not at home, were pack’d up without my Knowledge. I think he was wrong to put in Lord Bute, who had nothing to do with the Stamp Act. But it is the Fashion here to abuse that Nobleman as the Author of all Mischief. I send you a few Bush Beans, a new Sort for your Garden. I shall write to my Friends per Packet, that goes next Saturday. I am very well, and hope this will find you and Sally so with all our Relations and Friends, to whom my Love. I am, as ever, Your affectionate Husband,
B Franklin

P.S. A Young Man, by name Joseph Wharton, came to me the other day, said he had been sick and was in distress for Money, and beg’d me to take a Draft on his Brother at Philadelphia for Twelve Guineas. I did not remember or know him, but could refuse nothing to the Name of my Friend. So I let him have the Money, and enclose his Bill. You will present it for Payment.

